Adam Hanson OSB# 123355
Hanson & Walgenkim, LLC
838 Commercial St NE
Salem, OR 97301
Tel. (503) 383-1496 || Fax (503) 766-6477
adam@hansonwalgenkim.com
Attorney for Plaintiff



                           IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                     EUGENE DIVISION


JANA HERDER, individual                                  Civ. No. 6:18-cv-00529-MC

                                 Plaintiff,              PLAINTIFF’S EXHIBIT LIST
         v.

HUTCHINS IMPORTED MOTORS, INC,
dba LITHIA TOYOTA OF
SPRINGFIELD, a domestic corporation,

                                 Defendant.




                                              EXHIBIT LIST

Plaintiff’s list of exhibits for use in this trial is as follows:

101: Retail Installment Contract

102: Deal Recap Sheet

103: Display Vehicle Cost Sheet

104: Lithia Inspection Report

105: DMV Secure Odometer Disclosure Form

106: We Owe Form

107: NADA Price Report
 PLAINTIFF’S EXHIBIT LIST – Page 1 of 2                             Hanson & Walgenkim, LLC
                                                                    838 Commercial St NE
                                                                    Salem, OR 97301
                                                                    Tel. (503) 383-1496 || Fax (503) 766-6477
108: Retail Installment Contract from Trade In

109: Carfax Report

110: Carfax Report from Trade In

111: Service Records

112: CUDL Financing Response

113: Deal Worksheet 1

114: Deal Worksheet 2

115: Deal Worksheet 3

116: Deal Worksheet 4

117: DMV Notice of Transaction Submitted

118: DMV Title Application



DATED: August 2, 2019

                                                 /s/Adam Hanson
                                                 Adam Hanson, OSB# 123355




 PLAINTIFF’S EXHIBIT LIST – Page 2 of 2                 Hanson & Walgenkim, LLC
                                                        838 Commercial St NE
                                                        Salem, OR 97301
                                                        Tel. (503) 383-1496 || Fax (503) 766-6477
